Affirmed and Memorandum Opinion filed January 8, 2015.




                                          In The

                       Fourteenth Court of Appeals

                                 NO. 14-13-00918-CR

                  JOSE PEDRO ROJAS-MARTINEZ, Appellant
                                               V.

                         THE STATE OF TEXAS, Appellee

                      On Appeal from the 248th District Court
                              Harris County, Texas
                          Trial Court Cause No. 1358861

                   MEMORANDUM                       OPINION


       A jury convicted appellant of capital murder. The trial court sentenced appellant
to confinement for life in the Institutional Division of the Texas Department of Criminal
Justice. Appellant filed a notice of appeal.

       Appellant’s appointed counsel filed a brief in which he concludes the appeal is
wholly frivolous and without merit. The brief meets the requirement of Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396 (1967), by advancing frivolous contentions
which arguably might support the appeal. See Currie v. State, 516 S.W.2d 684 (Tex.
Crim. App. 1974); Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v.
State, 436 S.W.2d 137 (Tex. Crim. App. 1969).

         A copy of counsel’s brief was delivered to appellant. Appellant was advised of
the right to examine the appellate record and file a pro se response. See Stafford v. State,
813 S.W.2d 503, 510 (Tex. Crim. App. 1991). The record was provided to appellant. As
of this date, no pro se response has been filed.

         We have carefully reviewed the record, counsel’s brief, and appellant’s response,
and agree the appeal is wholly frivolous and without merit.          Further, we find no
reversible error in the record. A discussion of the brief would add nothing to the
jurisprudence of the state. We are not to address the merits of each claim raised in an
Anders brief or a pro se response when we have determined there are no arguable
grounds for review. See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App.
2005).

         Accordingly, the judgment of the trial court is affirmed.



                                            PER CURIAM



Panel consists of Justices Christopher, Donovan and Wise.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                               2